ITEMID: 001-5666
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: LUDESCHER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an Austria national, living in Weiler (Austria). He is represented before the Court by Mr W.L. Weh, a lawyer practising in Bregenz (Austria).
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 December 1989 the Mayor of Röthis dismissed the applicant’s request of 28 August 1989 for a building permit in respect of a shed to be constructed on two plots of land marked as a free zone in the development plan. The Röthis Local Council (Gemeindevertretung) rejected the applicant’s appeal on 11 July 1990.
On 9 November 1990 the Feldkirch District Administrative Authority (Bezirkshauptmannschaft) dismissed the applicant’s further appeal. It found that no building was permissible in a free zone.
On 11 July 1991 the Constitutional Court (Verfassungsgerichtshof) declined to entertain the applicant’s complaint against the refusal of the building permit and referred the case to the Administrative Court (Verwaltungsgerichtshof).
On 4 October 1991 the Administrative Court requested the applicant to amend his submissions, which the applicant did on 4 November 1991.
On 15 December 1994 the Administrative Court rejected the applicant’s complaint. It found that the complaint related in essence to the alleged unlawfulness of the development plan underlying the refusal of the building permit, an issue outside the Administrative Court’s competence.
